Case 1:14-cv-24887-LFL Document 315 Entered on FLSD Docket 03/25/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                  CASE NO. 14-24887-MC-LOUIS

  IN RE APPLICATION OF
  HORNBEAM CORPORATION

  REQUEST FOR DISCOVERY PURSUANT
  TO 28 U.S.C. § 1782
                                /

                    ORDER DENYING MOTION TO DISMISS (ECF NO. 237)

          This cause comes before the Court on Intervenors Halliwel Assets, Inc. and Panikos

  Symeou’s (“Intervenors”) Motion to Dismiss Hornbeam Corporation’s § 1782 Application for

  Lack of Subject Matter Jurisdiction (ECF No. 237). Intervenors aver that Hornbeam’s

  application should be dismissed because Hornbeam’s counsel is not authorized to act on behalf

  of Hornbeam. Upon consideration, the Court DENIES Intervenors’ Motion for the reasons set

  forth below.

     I.      Background

          Resolution of the present motion warrants a review of the procedural history of this

  litigation. Hornbeam filed its application for discovery pursuant to 28 U.S.C. § 1782 over four

  years ago, on December 29, 2014 (ECF No. 1). The Court granted Hornbeam’s application on

  February 11, 2015 (ECF No. 12). Intervenors moved to vacate the petition. The Court denied

  Intervenors’ motion to vacate and found that Hornbeam’s application met the requirements of §

  1782 in an omnibus order (ECF No. 209). Intervenors moved the Court to reconsider its order

  (ECF No. 212), which was similarly denied (ECF No. 214). Intervenors appealed both of these

  orders to the Eleventh Circuit, and that appeal remains pending as of entry of this Order.




                                                   1
Case 1:14-cv-24887-LFL Document 315 Entered on FLSD Docket 03/25/2019 Page 2 of 6



         On July 11, 2018, Intervenors moved to stay the case pending resolution of their appeal.

  Intervenors argued, among other things, that Hornbeam does not meet the “interested person”

  requirement of 28 U.S.C. § 1782 in order to obtain discovery because it had dissolved as a

  company and therefore lacked the authority to pursue its claims. The Court heard argument on

  the motion to stay at a hearing on July 11, 2018, after which Applicant Hornbeam and

  Intervenors Bracha Foundation and Vadim Shulman (collectively identified as “Applicants”)

  filed a Notice Regarding Corporate Authority (ECF No. 222). Attached to the Notice is a written

  Power of Attorney, which Applicants advance as express authorization for Vadim Shulman’s

  agents and representatives, Tetyana Ferree and Natalia Luchnikova, to prosecute the action on

  Hornbeam’s behalf (ECF No. 222-1 (“Power of Attorney”)). The Power of Attorney was signed

  by Hornbeam’s liquidator, Jose E. Silva, on September 21, 2016, in the presence of a witness (Id.

  at 2). The Court denied Intervenors’ motion to stay, noting that “Counsel for Hornbeam

  has...filed a copy of the power of attorney given by Hornbeam to Shulman to ensure that the

  liquidator is authorized to wind-up Hornbeam’s affairs” (ECF No. 223 at 1).

         Intervenors filed the present Motion to Dismiss the § 1782 Application on August 3,

  2018 (ECF No. 237). The Motion is premised on the lack of accompanying evidence that a

  majority of Hornbeam’s liquidators had approved the Power of Attorney as required under

  Panamanian law; Intervenors attached in a support an affidavit by Mario Vlieg, a Panamanian

  law expert, who contends that evidence that the majority of the liquidators approved the Power

  of Attorney must be in written form, such as the minutes of a meeting or a written resolution

  (ECF No. 237-2). Accordingly, Intervenors argue, Hornbeam has not demonstrated that it is

  represented by counsel and therefore lacks standing to pursue its discovery application, divesting

  the Court of subject matter jurisdiction over this matter.



                                                    2
Case 1:14-cv-24887-LFL Document 315 Entered on FLSD Docket 03/25/2019 Page 3 of 6



           Hornbeam filed its Response in Opposition on August 17, 2018 (ECF No. 240), raising

  two arguments. First, Hornbeam argues that this Court is without jurisdiction to consider

  Intervenors’ Motion because Intervenors filed a notice of appeal on July 13, 2018 (ECF No.

  225), thereby divesting the Court of jurisdiction to rule on the present Motion to Dismiss. 1

  Second, Hornbeam contends that the Power of Attorney is valid and is supported by the requisite

  supporting documents: the written meeting minutes, in which a majority of Hornbeam’s directors

  approved the Power of Attorney; and a certification from one of Hornbeam’s liquidators,

  attesting to the authenticity of these minutes. Hornbeam attached both of these supporting

  documents to its Response (ECF Nos. 240-4, 240-5). Thus, Hornbeam maintains that it has

  sufficiently established the authority of its counsel to represent it.

           Intervenors’ Reply insists that this Court does have jurisdiction over their Motion to

  Dismiss because it is a collateral matter that “has nothing to do with the issues on appeal.”

  Intervenors raise the following challenges to the evidence advanced by Hornbeam in support of

  its Power of Attorney. First, Intervenors present an additional declaration by their expert who

  testified that the POA is invalid because it was not authorized under Panamanian law.

  Intervenors further contend that Hornbeam’s documents are unsworn and unauthenticated, and

  therefore still do not show that Hornbeam’s counsel has authority to represent it.

           Following completion of the briefing on Intervenors’ Motion, the parties have since

  completed the discovery authorized by the Court granting Hornbeam’s § 1782 application.




  1
    As of the date of this Order, Intervenors’ appeal is still pending before the Eleventh Circuit, with both Intervenors
  and Hornbeam having filed their appellate briefs. See In Re: Applicant Hornbeam Corp, 18-12990 (11th Cir.).

                                                            3
Case 1:14-cv-24887-LFL Document 315 Entered on FLSD Docket 03/25/2019 Page 4 of 6



     II.      Discussion

              a. The Court has jurisdiction to consider Intervenors’ motion to dismiss.

           First, the Court rejects Hornbeam’s contention that this Court is divested of jurisdiction to

  decide this motion due to the pending appeal. Hornbeam’s argument is premised on the Eleventh

  Circuit’s finding in Green Leaf Nursery v. E.I. DuPont De Nemours & Co., where the court held

  that “[t]he filing of a notice of appeal is an event of jurisdictional significance—it confers

  jurisdiction on the court of appeals and divests the district court of its control over those aspects

  of the case involved in the appeal.” 341 F.3d 1292, 1309 (11th Cir. 2003); see also Wellington v.

  Royal Caribbean Cruises Ltd., No. 11-23489-CIV, 2012 WL 2502786, at *2 (S.D. Fla. June 28,

  2012). However, the court also found that “an interlocutory appeal does not completely divest

  the district court of jurisdiction” and that “[t]he district court has authority to proceed forward

  with portions of the case not related to the claims on appeal.” Id. In so holding, the Eleventh

  Circuit determined that the district court did not have jurisdiction to rule on a motion to amend

  the complaint, which directly affected issues pending before the appellate court on an

  interlocutory appeal, but did have jurisdiction to rule on a 12(c) motion that was unrelated to the

  appeal. In Wellington, the district court case that Hornbeam relies on, the court determined that it

  lacked jurisdiction to rule on a motion to dismiss a notice of appeal.

           Here, Intervenors appeal the Court’s grant of Hornbeam’s § 1782 application, and their

  appeal raises the following issues: that Hornbeam is not an “interested person;” that proceedings

  in the British Virgin Islands are not reasonably contemplated; and that pre-filing depositions are

  not permitted in a § 1782 action. Intervenors’ stay pending appeal was denied by both this Court

  and the Eleventh Circuit. Since then, discovery has been completed – while the appeal remains

  pending. Whether the Eleventh Circuit determines that the discovery application was granted



                                                    4
Case 1:14-cv-24887-LFL Document 315 Entered on FLSD Docket 03/25/2019 Page 5 of 6



  properly or not based on Intervenors’ raised grounds does not impact this Court determining

  whether Hornbeam is currently properly represented by counsel. Accordingly, the Court finds

  that it is not divested of jurisdiction to hear Intervenors’ motion.

             b. Dismissal is not warranted.

         In this sequential attack on applicant’s petition, Intervenors again challenge Applicants’

  standing and this Court’s attendant jurisdiction to grant the relief sought. The motion advances

  no cognizable grounds for dismissal and is due to be denied.

         Intervenors raise a factual attack on Hornbeam’s counsel’s authority to represent its

  client. Judge Seitz already reviewed the Power of Attorney in the context of Intervenor’s last

  challenge to Hornbeam’s right to pursue discovery and, satisfied with that Power of Attorney,

  denied the motion to stay and ordered prompt completion of the discovery. The present motion is

  functionally a motion for reconsideration on the grounds that Intervenors have identified

  additional bases for attacking Hornbeam’s authority to pursue discovery. Intervenors have failed

  to meet their burden or overcome the presumption Hornbeam currently enjoins on this record

  that it is authorized and represented by counsel, as a result of Judge Seitz’s prior rulings.

  Intervenors efforts to impeach or call into doubt the facially adequate documentation presented

  have failed.

         Moreover, the additional documentation that Hornbeam has submitted—the meeting

  minutes and certification—demonstrate that the Power of Attorney was enacted by a majority of

  Hornbeam’s liquidators, as opposed to unilaterally by Mr. Silva. Intervenors have not advanced

  any evidence as to why the Court should doubt the authenticity of the Power of Attorney, the




                                                    5
Case 1:14-cv-24887-LFL Document 315 Entered on FLSD Docket 03/25/2019 Page 6 of 6



  meeting minutes, or the certification of Hornbeam’s liquidator. To the extent that Hornbeam has

  a burden to show that it is represented by counsel, the Court finds that that burden has been met. 2

          To the extent that Intervenors challenge the Court’s subject matter jurisdiction to hear

  Hornbeam’s § 1782 Application, Judge Seitz has already determined that Applicant is an

  interested person within the meaning of the statute sufficient to confer standing to Applicant.

          Notwithstanding, Intervenors contend that the “appropriate remedy” for the alleged

  absence of representation by authorized counsel “is to dismiss the lawsuit for lack of subject

  matter jurisdiction.” Mot. at 3. Intervenors rely on Office of Dep’t of Fla. v. Bertoncot Fin. Tr.,

  4:17CV155-MW/CAS, 2017 WL 1788684, at *2 (N.D. Fla. Apr. 5, 2017) for this proposition.

  To read such a proposition from this case is a stretch. Though the Magistrate Judge there did

  recommend dismissal of the removed complaint for lack of subject matter jurisdiction, the

  recommendation for dismissal was wholly unrelated to the apparent absence of attorney

  representation.

          Accordingly, the Motion to Dismiss Hornbeam Corporation’s § 1782 Application for

  Lack of Subject Matter Jurisdiction (ECF No. 237) is DENIED.

          DONE AND ORDERED in Chambers this 25th day of March, 2019, in the Southern

  District of Florida.




                                                       The Honorable Lauren F. Louis
                                                       United States Magistrate Judge

  2
    Intervenors also argue that Hornbeam must produce a new power of attorney that extends past September 21,
  2018, the date on which the Power of Attorney at issue purportedly expired. At the time Hornbeam filed its response
  to Intervenors’ motion to dismiss, Hornbeam contended that it was in the process of issuing a replacement power of
  attorney that extended past September 21, 2018. See ECF No. 240 at 6 n.4. Since the filing of the briefs, however,
  neither party has advanced whether or not a new power of attorney was ever produced, or still needs to be produced.
  Accordingly, the undersigned is not in a position to adjudicate whether Hornbeam has a current obligation to
  produce a new power of attorney.

                                                          6
